NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

THOMAS LESHER,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D20-989
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 16, 2020.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pasco County; Declan P. Mansfield,
Judge.

Thomas Lesher, pro se.


PER CURIAM.

             Affirmed. See Long v. State, 529 So. 2d 286 (Fla. 1988); Clough v. State,

136 So. 3d 680 (Fla. 2d DCA 2014); McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA

2013); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Valdez-Garcia v. State, 965
So. 2d 318 (Fla. 2d DCA 2007); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA

2004); Haynes v. State, 106 So. 3d 481 (Fla. 5th DCA 2013); Sanchez v. State, 979 So.
2d 1004 (Fla. 3d DCA 2008); Labadie v. State, 840 So. 2d 332 (Fla. 5th DCA 2003);

Harris v. State, 789 So. 2d 1114 (Fla. 1st DCA 2001).



CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.